ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Sikorsky Aircraft Corporation                )      ASBCA No. 60755
                                             )
Under Contract No. NOOO 19-06-C-008 l        )

APPEARANCES FOR THE APPELLANT:                      Marcia G. Madsen, Esq.
                                                    David F. Dowd, Esq.
                                                     Mayer Brown LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                  ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within 90 days
of the date of this Order.

       Dated: 27 July 201 7
                                                                              -
                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60755, Appeal of Sikorsky Aircraft
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals